IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,361-01


                       IN RE KENNETH GERHART ANDREW, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1058171-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                            OPINION


         Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for a writ of habeas corpus in

the 177th District Court of Harris County and that his applications have not been forwarded to this

Court.

         On June 11, 2014, we held this application in abeyance and ordered Respondent, Judge of

the 177th District Court, either to resolve the issues set out in a January 8, 2010 order designating

issues, or to order the District Clerk to forward Relator’s habeas applications to this Court.

Respondent had 30 days to respond. On July 21, we received a second order designating issues that
                                                                                                   2

Respondent signed on July 11, 2014. Respondent has not complied with this Court’s order and

resolved the issues set out in the January 8 order or ordered the District Clerk to forward Relator’s

habeas applications.

       We conditionally grant mandamus relief and direct Respondent to immediately order the

District Clerk to forward Relator’s applications to this Court. The writ of mandamus will issue only

if Respondent fails to comply with this opinion.



Delivered: August 20, 2014

Do not publish